Case 20-12895-PDR Doc131 Filed 05/19/21 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. flsb.uscourts.2ov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

C1 Original Plan
[=] FIFTH Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
CI Modified Plan (Indicate 1st, 2nd, etc, Modified, if applicable)
DEBTOR: CHARLES RAYFIELD RHODES — JOINT DEBTOR: CASE NO.; 20-12895-PDR
SS#: XXX-XXx- 8460 SS#: XXxX=xx-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B}(2), and 3015-2, Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

fo All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIH. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

 

 

The valuation of a secured claim, set out in Section ITI, which may result in a .

partial payment or no payment at all to the secured creditor [1 Included [a] Not included

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set .

out in Section III L] Included [m] Not included

Nonstandard provisions, set out in Section VIII (m] Included [_] Not included
IE. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $1,517.85 formonths 1 to 13;

2. $1,797.10 formonths 14 to 60 ;

B. DEBTOR(SY ATTORNEY'S FEE: [] NONE [] PRO BONG

 

Total Fees: $4650.00 Total Paid: $1000.00 Balance Due: $3650.00
Payable $280.77 ‘month (Months 1 to 13)

Allowed fees under LR 2016-1(B)(2) are itemized below:
$4,500.00 plus $150.00 costs

 

Applications for compensation must be filed for ail fees over and above the Court's Guidelines for Compensation.

 

 

IIt. TREATMENT OF SECURED CLAIMS

A, SECURED CLAIMS: [7] NONE
[Retain Liens pursuant to 11 U.S.C, $1325 (a)(5}] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

1. Creditor: Wells Fargo Bank
Address: c/o PHH Mortgage Serv, Arrearage/ Payoff on Petition Date 23,172.58
Pon eine Arrears Payment (Cure) $156.00 /month (Months _t) to 13)
Mt. Laurel, NJ 08054 Arrears Payment (Cure) $451.55 /month (Months 14 to 60 )
Last 4 Digits of Regular Payment (Maintain} $933.25 ‘month (Months 1 to 13)
Account No.: 0754 Regular Payment (Maintain) $998.19 ‘month (Months 14 ta 60 )

 

 

 

LF=31 (rev. 05/03/21) Page | of 3
Case 20-12895-PDR Doc131 Filed 05/19/21 Page2of3

Debtor(s): CHARLES RAYFIELD RHODES Case number: 20-12895-PDR.

 

Other:

 

[mj Real Property

Check one below for Real Property:
{m Principal Residence

[mg] Escrow is included in the regular payments

[Other Real Property [|The debtor(s) will pay ["]taxes [_Jinsurance directly
Address of Collateral:

1111 8. 29th Ave, Hollywood, FL 33020

[“] Personal Property/Vehicle

Description of Collateral:

 

 

2. Creditor: Wells Fargo Bank

Address: c/o PHH Mortgage Serv,
Nob & ‘a9 Payoff (Including 0% monthly interest) $15.84 ‘month {Months [ to 60)

Mi. Laurel, NJ 08054

Last 4 Digits of
Account No.: 0754

Atrearage/ Payoffon Petition Date $950.00

Other: Post Petition Mortgage fees, expenses and charges

[mi] Real Property Check one below for Real Property:

[m Principal Residence [a]Escrow is included in the regular payments

[ ]Other Real Property [|The debtor(s) will pay [_]taxes [[Jinsurance directly
Address of Collateral:
1111S. 29th Ave., Hollywood, FL 33020

[_| Personal Property/Vehicle

Description of Collateral:

 

 

 

B, VALUATION OF COLLATERAL: [mi] NONE
C. LIEN AVOIDANCE [mi] NONE

 

D, SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
fm] NONE

E.

DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[] NONE

[i] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Last 4 Digits of Account No, Description of Collateral (Address, Vehicle, etc.)

Deutsche Bank National 3310 2515 Filmore St., Hallywood, FL 33023
* Trust Company

c/o PHH Mottg.

NewRez, LLC 8537
* d/b/a Shellpoint Mortgage
Servicing

6137 S.W. 35th St., Miramar, FL 33023

US Bank National Assoc. 1805 2403 Lee St., Hollywood, FL 33020
3. d/b/a Mr, Cooper

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [iil] NONE
LF-31 (rev. 05/03/21} Page 2 of 3

 
Case 20-12895-PDR Doc131 Filed 05/19/21 Page 3 of 3

 

 

Debtor(s): CHARLES RAYFIELD RHODES Case number: 20-12895-PDR
B. INTERNAL REVENUE SERVICE: [7] NONE
Total Due: $7,902.74 Total Payment $7,902.74
Payable: $168.15 /month {Months 14 to 60 )

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): [il] NONE
D. OTHER: [i] NONE

Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $0.00 ‘month {Months 1 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [[] Ifchecked, the Debtor(s) will amend/modify to pay 160% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [ill] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority

creditors pursuant to 11 U.S.C. § 1322.
VIL STUDENT LOANS [gi] NONE
VII. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this

section shall not receive a distribution from the Chapter 13 Trustee.
[mi] NONE

VHL INCOME TAX RETURNS AND REFUNDS: [7] NONE

[a] Debtor(s} shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor{s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

IX. NON-STANDARD PLAN PROVISIONS [7] NONE
[i] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void,

The claims bar date has passed and there are no general unsecured claims.

 

["] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

Debtor Joint Debtor
CHARLES RAYFIELD RHODES Date Date
/S/ROBERT J. BIGGE, JR., ESQ. 5/19/2021
Attorney with permission to sign on Date

Debtor(s)‘ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 05/03/21) Page 3 of 3

 
